DETAILED ACTION
The present application has been made of the record and currently claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
A non-exhaustive list of drawings objections:
The drawings should include free standing arrows to indicate sections towards which it points and arrows touching a line to indicate a surface. See 37 CFR 1.84(r).
Example: Reference numbers “10” and “73” are pointing to the same area. 
Reference number “51” appears to be pointing to the wrong element and should be pointing near element 65.
Reference number “50” appears to be pointing to the wrong element and should be pointing near element 65.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because:
In the last line, “bumpers decreases the closer to the distal end of the sleeve the bumpers are located” is unclear to the examiner.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 5-10 are objected to because of the following informalities: 
In regards to claims 5-9, the claims must be numbered consecutively and not have two claims numbered identically and, in this case, claim 5 has been presented twice. 
Therefore, to proceed with prosecution, claims 5 and 5-9 are only being interpreted as claims 5-10, such that the first claim 5 is interpreted as claim 5 and the second claim 5 is interpreted as claim 6.
It is noted that interpreting the claims from 5 and 5-9 to 5-10 will also cause antecedent basis issues, therefore: 
claims 7 and 8 will be interpreted to depend from claim 6 (ex. the second claim 5);
claim 9 will be interpreted to depend from claim 7; and
claim 10 will be interpreted to depend from claim 8. 
Applicant is required to correct all claim number and dependency issues in response hereto.
In regards to claim 10, “the bands have” should be “the band has” because claim 7 requires only a single band.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “durable and non-corrosive metal” in claim 2 are relative terms which renders the claim indefinite. The terms “durable and non-corrosive metal” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to the examiner exactly what would and would not be considered durable vs. nor-durable and what the specifically the metal is capable of being exposed to and not corroding.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allread (U.S. Patent No. 4,269,226).
Claim 1, Allread discloses:
A coupler (see fig. 1) comprising: 
a main body (48, fig. 1) having a hollow interior channel;
a first movable sleeve (72, fig. 1) surrounding the main body (see fig. 1, where the first sleeve is surrounding the main body); and
wherein the first movable sleeve has at least one bumper (98, fig. 1) located around an exterior side of the first movable sleeve.

	Claim 3, Allread discloses:
The coupler of claim 1, wherein the first movable sleeve has a first end (see near element 72 in fig. 1) and a second end (see near element 78 in fig. 1), and 
wherein a diameter at the first end of the first movable sleeve is less than 15a diameter at the second end of the first movable sleeve (see fig. 1, where a diameter of the first end is less than a diameter of the second end).

Claim 4, Allread discloses:
The coupler of claim 1, wherein the bumper is made of rubber or plastic (see col. 4, lines 13-18, where annular rubber bumpers are used to protect the coupling).

Claim 5, Allread discloses:
The coupler of claim 1, further comprising: 
20at least one groove (see fig. 1, where there is a groove that houses the annular bumper) located on the exterior side of the first movable sleeve, 
wherein the groove receives the bumper (see fig. 1), and 
wherein the bumpers are replaceable (it is inherent the bumper is replaceable).

Claim 6, Allread discloses:
The coupler of claim 1 further comprising: 
a second movable sleeve (82, fig. 1) surrounding the main body (see fig. 1).

	Claim 7, Allread discloses:
The coupler of claim 6, further comprising: 
a diameter at a first end (see near element 88 in fig. 1) of the second movable sleeve and a diameter at a second end (see near element 100 in fig. 1) of the second movable sleeve, 
wherein the diameter at the first end and the diameter at the second end of the second movable sleeve are identical (see fig. 1, where both ends of the second movable sleeve have the same diameter).

	Claim 8, Allread discloses:
The coupler of claim 6, wherein the second movable sleeve has a groove (see near element 100 in fig. 1, where there is a groove) which receives a removable band (96, fig. 1).

	Claim 9, Allread discloses:
The coupler of claim 8, wherein the band is made of rubber or plastic (see col. 4, lines 13-18, where annular rubber bumpers are used to protect the coupling).

	Claim 10, Allread discloses:
The coupler of claim 8, wherein the bands have a flat exterior surface (see fig. 1, where the bands have a flat surface).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Allread as applied to claim 1 above and in view of Sarson (U.S. Patent No. 4,799,512).
In regards to claim 2, as best understood, Allread discloses:
The coupler of claim 1, but does not explicitly are made of a durable and non-corrosive metal.
However, Sarson discloses a similar device comprising a stainless-steel main body (82, fig. 1; see col. 4, lines 38-40), a stainless steel first movable sleeve (36, fig. 1; see col. 3, lies 28-30), and a stainless steel second movable sleeve (24, fig. 1; see col. 3, lines 17-18), 
wherein all the components are made of stainless steel to allow the device to withstand extremely high temperatures (see col. 2, lines 62-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to use a durable and non-corrosive metal such as stainless steel because Sarson discloses that it is known to use stainless steel on a similar device to withstand extremely high temperatures (see col. 2, lines 62-65) AND it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katzer et al. (U.S. Patent No. 5,884,943) discloses a similar device to the present invention.
Pitney (U.S. Patent No. 9,534,735) discloses that it is known to use spaced-out ribs to enhance gripping on the outer surface.
Additional references that are similar to the aforementioned one are provided in the PTO-892 document.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679